Memorandum: Supreme Court properly concluded that it was premature to grant defendants’ cross motion for summary judgment dismissing the complaint at this stage of the litigation, in view of the limited discovery that has been conducted (see CPLR 3212 [f]; Sportiello v City of New York, 6 AD3d 421 [2004]). We further conclude, however, that the court should have denied the cross motion without prejudice (see Hall v Rite Aid Corp., 37 AD3d 1160 [2007]). We therefore modify the order accordingly. Present — Scudder, EJ., Fahey, Garni, Green and Gorski, JJ.